Title: From Alexander Hamilton to Tench Coxe, [1–2 September 1794]
From: Hamilton, Alexander
To: Coxe, Tench



[Philadelphia, September 1–2, 1794]

Mr. Hamilton requests Mr. Coxe to examine the Draft herewith sent—to make the parts which are taken from Mr. Coxe’s report such as the examination he was to make shall render correct—to note whether the inquiry of Mr. Dallas ought to make any alteration in what is said about prosecutions for offences in the last paragraph but one—& to ascertain whether Col Nevill has any scruples about what is stated on his authority.
The business is urgent & ought not to be delayed more than is unavoidable.

AH

